We entirely concur in                                 (65) the opinion of the court that sufficient excuse was not offered for the defendant's inattention to the suit for the three months after it was constituted and the summons served preceding the entering up of the judgment by default. The only pretext for the delay is furnished in the two letters of plaintiff's counsel. The first of these letters, written on 13 September, a few days before the sitting of the court, requests a copy of the policy to accompany the complaint, in order that the trial may come off in March, after issue joined upon the expected answer at the term held in September, according to the requirements of section 400 of The Code. The letter conveys no intimation of the departure from the rules of law which, when no defense is made, authorize a judgment for want of it at the return term after process duly served. It is evident that there was to be controversy between the parties, yet the defendant company, for more than three months, paid no attention to the suit, nor employed counsel to protect their interests. Nor is any extenuation for the defendant's indifference and correspondent inaction to be found in their alleged want of information as to the laws of this State. This should rather have prompted the company to an immediate consultation with counsel in order that it might know what was needed in the protection of its interests than lulled it in a false sense of security. The case made in the affidavit falls directly within the ruling in Churchill v. Ins. Co., 88 N.C. 205, and in the second appeal reported in 92 N.C. 485.
The judgment only establishes the plaintiff's right to recover upon the contract of insurance, but leaves his damages to be still ascertained, so that much of the defensive matter alleged in the answer may be still set up when that inquiry is made before the jury.
There is no error in the ruling, and the judgment must be affirmed.
No error.                                                   Affirmed.
(66)